Riddick, J. (dissenting). I regret that I am not able to agree with so much of the opinion of the court as holds that it is not necessary under our statute for the indictment to allege that the offense charged was committed at a time prior to the finding of the indictment. Before the adoption of the criminal code, it was necessary not only to allege that the offense was committed at a time prior to the finding of the indictment, but also that it was committed at a time within the period of the statute of limitations. Scoggins v. State, 32 Ark. 215. The code changed this rule by providing that the indictment was sufficient, so far as the allegation of time was concerned, if it could be understood therefrom that the offense was committed “prior to the finding of the indictment.” Sand. & H. Dig., § 2075. The rule is that the charge in the indictment cannot be helped out by argument or inference (Clark, Crim. Pro. 162); and I understand, from the provisions of the code above referred to, that it must appear from the allegation as to time in the indictment that the offense was committed before the finding of the indictment. If the indictment allege the offense to have been committed on a future day, it is, I think, still bad' under our statute. State v. Smith (Iowa), 55 N. W. 198; Clark, Crim. Pro. 242. This is made plain by a subsequent section of the statute which provides that “the statement in the indictment as to the time at which the offense was committed is not material, further than as a statement that it was committed before the time of finding the indictment, except when the time is a material ingredient in the offense.” Sand. & H. Dig., § 2081. It seems to me that this section expressly makes it material to allege that the offense was committed at a time prior to the finding of-the indictment. Had the legislature intended that a mere inference, drawn from the use of the word “did” or from other language of the indictment, should be allowed io overcome the direct allegation as to time, it seems reasonable to believe that it would have expressed its intention by simply saying that such allegation as to the time the offense was committed was immaterial, as the court in effect held in this case. As grand juries do not indict for crimes to be committed in the future, it can be inferred from any indictment that it refers to a past offense, and the effect of the decision of the court in this case is that it is not necessary to allege time in an indictment, except when it is a material part of the offense. “To accuse one of a crime,” says the court, “is to charge that it was committed prior to the accusation.” But the legislature did not so declare the law, nor did it intend that an inference of that kind should take the place of a direct allegation as to time, much less did it intend that an inference should be allowed to overturn such allegation when made. After enacting that the statement in the indictment as to the time the offense was committed is not material, it does not stop, as the court seems to have done in its construction of the law, but it goes further and makes an exception. Such statement says the statute is not material, “farther than as a statement that it ivas committed before the time of finding the indictment.” The decision of the court in this case has stricken this exception from the statute. I may admit that there seems to be little reason why an allegation of time should be required in an indictment, except in cases where time is a material ingredient in the offense. I may admit that the construction given by the court improves the statute, but I can not concur in it, for it seems to do violence to the language of the act. As stated by a learned author, “it is not the province of the courts to supervise legislation, and keep it within the bounds of propriety and common sense.” Sutherland, Stat. Const. § 238. The indictment here alleged that the offense was committed on the 15th day of May, 1899, and I hold that it was insufficient, and therefore dissent from the' opinion and judgment of the court.